Title: To James Madison from Horatio Gates Spafford, 16 December 1814
From: Spafford, Horatio Gates
To: Madison, James


        
          Respected Friend
          Albany, 12 Mo. 16, 1814.
        
        A part of the object of my journey to Washington, was suspended in part, in consequence of the feeble state of thy health. It was my intention, (as I believe I intimated to thee,) to inform thee particularly of an important discovery of mine, & to ask thy aid in my wishes to obtain an exclusive right, by a special law, & for a longer term than is authorised by ordinary Patents.
        When I spoke with thee of this business, I was glad to hear thy opinion that the Patent Law ought to allow a discretionary power that might regulate the periods of time for Patented rights, according to the merits of cases. This had long been my opinion, & in the hope that such a law would soon be formed, I concluded to rest my intended application for a special law. Confident that my invention equals in importance, any that have ever been made public in this country, I feel justified in calling thy attention to this subject. Will it be practicable to draw the attention of Congress to it,

during the present Session? Should it not be, in thy opinion, & if thou art not disposed to originate for Congress, the proper call, I would be pleased to Know it soon, that I may try some other exertion, rather than let my discovery lie useless. What I could do, would have but very little effect, as I could only present a Petition to Congress, & endeavor to persuade that body of the propriety of such a law. Under the ordinary Patent Law, I am determind not to act at all; as well because I think it an incompetent security, as that it only professes to secure for too short a period, especially for works of such magnitude as mine must be, & so new. I could only expect, in that period, to get them well into profitable operation, at a moment when I must lose that profit.
        I am well aware that, in that present state of thy health, all thy time is necessarily appropriated, to objects of great national concern; & I regret to call thy attention to matters of smaller importance. In the hope, however, that thou canst command the means to direct the attention of Congress to this subject, & in a way likely to be effectual for my relief, (& for the relief of many others in like circumstances,) I take the liberty to make this communication. Pray have the goodness to let me be informed of the prospect, & in so doing thou wilt greatly oblige.
        At my return, I was favored to find my family in good health, as we all continue. It would add to our happiness to hear of thy speedy restoration to health; & whatever could tend to thy happiness, would promote ours. Please present my friendly regards to thy good Wife. With esteem & respect, thy friend
        
          Horatio Gates Spafford
        
      